Order entered December 13, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00211-CR

                         MICHAEL DWAYNE NEWMAN, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F11-62630-J

                                               ORDER
       We REINSTATE this appeal.

       We abated this appeal for a hearing because appellant’s brief, due September 20, 2019,

had not been filed and we had no communication from appellant regarding the appeal. On

December 6, 2019, the trial court’s findings from that hearing were filed. We ADOPT the

findings that (1) appellant wishes to prosecute this appeal; (2) appellant, who is indigent, is

represented by appointed counsel Daniel Oliphant; and (3) counsel has not abandoned the appeal

but needs additional time to file the brief.

       We ORDER appellant’s brief filed on or before February 3, 2020. Appellate counsel is

cautioned that the failure to file a brief by that day will result in the Court taking whatever
remedies it has available to ensure appellant’s rights are adequately represented and that this

appeal proceeds in a timely fashion.

       We DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No. 3; to Daniel Oliphant; and to the Dallas County

District Attorney’s Office.




                                                   /s/    BILL PEDERSEN, III
                                                          JUSTICE